DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed June 22, 2020 has been entered.

Drawings
The drawings are objected to because figures 1, 6, 7 and 8 need descriptive labels for the depicted elements.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter.  Claim 18 is directed to a "computer storage medium".  Although the specification gives examples of a computer storage medium (paragraph [0136]), it does not limit the claimed computer storage medium to be a particular type.  As such, the claim encompasses both non-transitory media, as well as transitory media, as the specification does not preclude the interpretation of the "computer storage medium" as something transitory such as a signal or carrier wave.  (See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).  See also USPTO Official Gazette notice 1351 OG 213).  In order to obviate this rejection, the Examiner suggests that the term “non-transitory” be inserted before "computer storage medium".   This would preclude any interpretation of the medium being transitory.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) In claim 15, in lines 1-2, “the internal point determination unit” lacks antecedent basis.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 12-14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article, “Starburst: A Hybrid Algorithm for Video-Based Eye Tracking Combining Feature-Based and Model-Based Approaches” by Li et al. (hereinafter referred to as “Li”).
As to claim 1, Li discloses a pupil positioning method, comprising:
	obtaining an eye image under illumination of a light source (Fig.1, caption; section 4.3, first paragraph);
	determining a first internal point in a pupil of the eye image (section 4.3, first and second paragraphs);
	calculating gradient changes of pixel points along a straight line starting from the first internal point toward outside of the pupil (section 4.3, second paragraph; changes along rays extending radially away from best guess pupil center; derivative involves a gradient change);

	performing ellipse fitting on the edge points to obtain a pupil center (section 4.4).
As to claim 4, Li discloses the pupil positioning method according to claim 1, wherein determining the plurality of edge points at the edge of the pupil based on the gradient changes of the pixel points along the straight line comprises:
	determining a pixel point, among the pixel points along the straight line, having a gradient change that satisfies a preset condition as a first edge point at the edge of the pupil (section 4.3, second paragraph; preset condition is the threshold);
	searching for a plurality of pixel points in the image having the same or similar gradient change as the gradient change at the first edge point (section 4.3, second and third paragraphs; searching for points that exceed the threshold along different rays), and
	setting the plurality of pixel points as the second edge point to the Nth edge point, where N is a positive integer greater than 4 (section 4.3, second paragraph, N=18) .
As to claim 5, Li discloses the pupil positioning method according to claim 4, wherein the gradient change is a change in a pixel gray value, and the preset condition is that the change in the pixel gray value at the pixel point is not less than a preset edge gradient (section 4.3, second paragraph; the derivative of pixel values is being determined, implying gray values; determines values which exceed the threshold, i.e., are not less than the threshold).



As to claim 12, Li discloses the pupil positioning method according to claim 1, wherein the eye image is captured by an infrared camera (images are captured by a camera, section 5, first paragraph; infrared illumination is utilized, section 4.3, first paragraph; therefore, the camera is an infrared camera).
As to claim 13, Li discloses the pupil positioning method according to claim 1, before determining the first internal point in the pupil of the eye image, further comprising preprocessing the eye image including gray value conversion, histogram equalization, and Gaussian filtering (section 4.1, first paragraph, Gaussian filter).
As to claim 14, Li discloses a pupil positioning apparatus (section 1, last paragraph, general computing hardware; section 6, last paragraph, method implemented in software, implying that it runs on a computer), comprising (the processors recited below are considered part of the described computer):
	an image acquisition processor configured to obtain an eye image under illumination of a
light source (Fig.1, caption; section 4.3, first paragraph) ;
	an internal point determination processor, configured to obtain a first internal point in a pupil of the eye image (section 4.3, first and second paragraphs);
	a calculation processor, configured to calculate gradient changes of pixel points along a straight line starting from the first internal point toward outside of the pupil (section 4.3, second paragraph; changes along rays extending radially away from best guess pupil center; derivative involves a gradient change);
	a first edge point determination processor, configured to determine a pixel point having a gradient change that satisfies a preset condition as a first edge point at an edge of the pupil (section 4.3, second paragraph; Fig.3, caption);

	a fitting processor, configured to perform ellipse fitting on the edge points from the first
edge point to the Nth edge point to obtain a pupil center (section 4.4). 
As to claim 18, Li discloses a computer storage medium having stored thereon computer program instructions, wherein the pupil positioning method of claim 1 is implemented (see the discussion above for claim 1) when the computer program instructions are executed by a processor (Li discloses computing hardware, section 1, last paragraph, and software implementation, section 6, last paragraph.  A computer running software would necessarily have a computer storage medium having stored program instructions).
With regard to claim 19, see the discussion above for claim 1.  Since Li’s apparatus is utilizes computer hardware (section 1, last paragraph), which runs software (section 6, last paragraph), the display screen (note also the displayed figures 3, 4, 5), processor and storage medium are considered inherent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 17 are  rejected under 35 U.S.C. 103 as being unpatentable over Li.
As to claim 11, Li discloses the pupil positioning method according to claim 1, wherein the light source is an infrared lamp (section 4.3, first paragraph), but does not disclose an light-emitting diode (LED), wavelength of an infrared light from the infrared LED lamp is about 850 nm.  However, official notice is taken that infrared LED lamps emitting light at about 850 nm is well known.  It would have been obvious to one of ordinary skill in the art to utilize a well-known infrared lamp in Li’s system because it would likely be readily available.
As to claim 17, Li does not disclose a virtual reality/augmented reality apparatus, comprising the pupil positioning apparatus according to claim 14 (see the discussion above for claim 14).  However, Li indicates that that the system would be useful for virtual reality applications (section 1, first paragraph).  Virtual reality apparatus are well known (official .

Allowable Subject Matter
Claims 2, 3, 6-10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Application Publication 20190121427 to Qin et al. teaches gaze estimation, extracting central feature parameters of pupil and iris using Sobel edge detection, and using a RANSAC ellipse fitting algorithm to find pupil center.  Suggests augmented reality application.
	U.S. Patent 10,417,495 to Davami teaches determine a set of edge pixels corresponding with an edge of a pupil, selecting at least one subset of pixels from the set of edge pixels, fitting an ellipse to each subset of pixels, determining gaze direction of the eye .
	“An Effective and Rapid Localization Algorithm of Pupil Center based on Starburst Model” by Zhao et al. teaches the starburst model which involves determining pupil edges along 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665